Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
Claims 1-20 have been examined and rejected. This Office action is responsive to the amendment filed on 05/26/2022, which has been entered in the above identified application.

Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A non-statutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a non-statutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1, 10 and 19 are rejected on the ground of non-statutory double patenting as being unpatentable over Claims 1, 10, and 19 of patent 10621063. 
10324586
16846207
1. A method comprising: 
tracking, via a computing device, a first plurality of events of a first computing entity and a second plurality of events from a second computing entity, the first plurality of events and the second plurality of events tracked from at least one of a structured log file or a stream of event data from each of the first computing entity and the 
second computing entity;  

identifying event types for the first plurality of 
events and the second plurality of events to yield identified event types;  

identifying relationships between the first plurality of events and the second 
plurality of events across the first computing entity and the second computing 
entity to yield identified relationships, the identified relationships based on 
the identified event types for the first plurality of events and the second 
plurality of events; and 

generating a sequence diagram of the first plurality 
of events and the second plurality of events, the sequence diagram including visual indications of the identified event types and the identified relationships based on the identified event types, the visual indications 
including a connection line between a pair of events, the pair of events including a first event of the first plurality of events and a second event of the second plurality of events, the first plurality of events arranged via a first linear arrangement, the second plurality of events arranged via a second 
linear arrangement extending parallel to the first linear arrangement of the 
first plurality of events. 
 

1. A method comprising:
identifying a plurality of event types for a plurality of events, wherein the plurality of events are tracked from a plurality of structured log files from one or more hardware and software components; 





identifying relationships between the plurality of events; and 



generating a sequence diagram including visual indications positioned between respective ones of the plurality of events to illustrate a respective relationship of the relationships between the respective ones of the plurality of events.





Although the claims at issue are not identical, they are not patentable distinct from each other because Claims 1, 10 and 19 of application 16846207 are anticipated by Claims 1, 10, and 19 of patent 10621063.

Therefore, Claims 1, 10 and 19 of application 16846207 are rejected on the ground of an non-statutory obvious-type double patenting as being unpatentable over Claims 1, 10, and 19 of patent 10621063.

For the dependent claims of application 16846207:
Claim 2 of application 16846207 is obvious over Claim 1 and 2 of patent 10621063 by reciting the plurality of events are associated with a plurality of entities, and the plurality of entities include at least one of a state machine, a thread, or a logical entity.

Claim 4 of application 16846207 is obvious over Claim 4 of patent 10621063 by reciting selecting different icons for different ones of the plurality of events from an event directory based on the event types.

Claim 5 of application 16846207 is obvious over Claim 5 of patent 10621063 by reciting the different icons are selected from an event-specific event directory.

Claim 6 of application 16846207 is obvious over Claim 6 of patent 10621063 by reciting receiving user input to switch from a first icon set to a second icon set.

Claim 7 of application 16846207 is obvious over Claim 7 of patent 10621063 by reciting rendering at least a portion of the sequence diagram on a display, and presenting controls on the display to visually navigate within the sequence diagram.

Claim 8 of application 16846207 is obvious over Claim 8 of patent 10621063 by reciting identifying a region of interest within the sequence diagram, and highlighting the region of interest with a visual indicator.

Claim 9 of application 16846207 is obvious over Claim 9 of patent 10621063 by reciting the region of interest is identified based on at least one of an input, a profile, and/or data contained in a file associated with plurality of events.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1- 2, 10-11, and 19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Independent claims 1, 10, and 19 recite a method (system, memory device) of identifying relationships between the plurality of events, and generating a sequence diagram representing the identified events relationship without significantly more. 
Claim 1 recites “identifying a plurality of event types for a plurality of events, identifying relationships between the plurality of events”. This limitation, given its broadest reasonable interpretation, encompasses steps which can be performed mentally with the use of pen and paper. For example, a user could record a list of events on a piece of paper, and judge the order of two events by time sequence. The claim 1 further recites the limitation of “generating a sequence diagram including visual indications positioned between respective ones of the plurality of events to illustrate a respective relationship of the relationships between the respective ones of the plurality of events”.
This limitation, given its broadest reasonable interpretation, encompasses steps which can be performed mentally with the use of pen and paper. For example, a user could draw a sequence diagram comprising the event sequence on a piece of paper. 
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim 1 recites “a method”, and “the plurality of events are tracked from a plurality of structured log files from one or more hardware and software components”. This additional element of a generic computer with a processor, a memory, and a network interface only amount to mere instructions to apply the exception using a generic computer component to perform a task of computer system event recording. Accordingly, it fails to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a method of the plurality of events are tracked from a plurality of structured log files from one or more hardware and software components without the specific computer steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Claims 2, and 11 merely recite other additional elements that the plurality of events are associated with different entities. Therefore, these claims also do not amount to significantly more than the abstract idea itself. These claims are not patent eligible.


Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective fiRakowg date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 10-12, and 19 are rejected under AIA  35 U.S.C §103 as being unpatentable over Rakow et al. (US 20070157076 A1, hereinafter Rakow) in view of Molander et al. (US 20050177790 A1, hereinafter Molander).


As to independent claims 1, 10, and 19, Rakow teaches a method (Fig. 3, paragraph [0010], FIG. 3 is a flow diagram that describes steps in a method) comprising: 
identifying a plurality of event types for a plurality of events (paragraph [0086], While described in the context of receiving notification of a tap input event, it is to be appreciated that any other suitable type of event could be identified as well. For instance, instead of identifying a tap event that comprises the multiple-input events of a finger down and a finger up, some embodiments separately identify the finger down event and finger up events, and send separate input messages, such as a pointer down event message and a pointer up event message; paragraph [0085], a user executes a multi-gesture input in the form of two separate "finger down-finger up" gestures detected via a touch screen; different gestures are the plurality of events, and different types of event such as finger down or finger up are identified);
identifying relationships between the plurality of events (paragraph [0086], At "1", a finger down-finger up event occurs responsive to detection of a user tap on element that appears on a web page which, in turn, spawns a tap input message; the finger down-finger up event triggers the tap input message event; and also, paragraph [0087], Upon receiving the tap input message at "2", independent hit test thread begins one or more actions at "3", such as a display tree traversal as described above and/or multiple-gesture input analysis, "2" and “3” are two related events); and 
generating a sequence diagram including visual indications positioned between respective ones of the plurality of events to illustrate a respective relationship of the relationships between the respective ones of the plurality of events (Fig. 4, paragraph [0086], the sequence diagram described generally at 400 includes independent hit test thread 202, manipulation thread 204, and user interface thread 206 as discussed above with reference to FIG. 2; The tap input message is then sent to independent hit test thread 202, which is received at "2"; "2" and “3” are related events with arrow line connecting the two events; diagram 400 shows the relationship of the input events).
Rakow does not teach:
the plurality of events are tracked from a plurality of structured log files from one or more hardware and software components.
Molander teaches:
the plurality of events are tracked from a plurality of structured log files from one or more hardware and software components (paragraph [0002], An event detection and monitoring system detects the occurrence of a system event and creates a record of the event. Event log files are created by many different programs to record different types of events for later analysis, and can be sorted and ordered by categories such as time, date, event type, and the like).
Since Rakow teaches a method of generating a sequence diagram based on related event icons, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to incorporate the plurality of events are tracked from a plurality of structured log files from one or more hardware and software components, as taught by Molander, as the prior arts are in the same application field of event recording and analysis, and Molander further teaches event records tracked by log file. By incorporating Molander into Rakow would improve the integrity of Rakow by allowing to record different types of events for later analysis (Molander, paragraph [0002]).

As to dependent claims 2 and 11, the rejection of claim 1 is incorporated. Rakow further teaches the method of claim 1, wherein, the plurality of events are associated with a plurality of entities, and the plurality of entities include at least one of a state machine, a thread, or a logical entity (paragraph [0086], the sequence diagram described generally at 400 includes independent hit test thread 202, manipulation thread 204, and user interface thread 206 as discussed above with reference to FIG. 2; 202, 204 and 206 are the plurality of threads).

As to dependent claims 3 and 12, the rejection of claim 1 is incorporated. Rakow does not teach the method of claim 1, wherein the one or more hardware and software components operate in concert.
Molander teaches the one or more hardware and software components operate in concert (paragraph [0026], FIG. 2A shows in particular a graphical representation in chart format of events and alerts along a time line. An event is a report of a single coherent occurrence, such as a line pressure at a particular location, a lockout of an electrical panel, injection of a liquid into a mold at a measured temperature, an addition of a chemical to a vat, etc).
Since Rakow teaches a method of generating a sequence diagram based on related event icons, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to incorporate the one or more hardware and software components operate in concert, as taught by Molander, as the prior arts are in the same application field of event records, and Molander further teaches event records by log file. By incorporating Molander into Rakow would expand the utility of Rakow by allowing to record different types of events for later analysis (Molander, paragraph [0002]).

Claims 4 and 13 are rejected under AIA  35 U.S.C §103 as being unpatentable over Rakow et al. (US 20070157076 A1, hereinafter Rakow) in view of Molander et al. (US 20050177790 A1, hereinafter Molander) and in view of Kennedy et al. (US 5831611 A, hereinafter Kennedy).

As to dependent claims 4 and 13, the rejection of claim 1 is incorporated. Rakow/Molander does not teach the method of claim 1, further comprising: 
selecting different icons for different ones of the plurality of events from an event directory based on the event types.
	Kennedy teaches:
selecting different icons for different ones of the plurality of events from an event directory based on the event types (Fig. 1, Col 4 line 60 –Col 5 line 39, the event pallet 4 is the event directory with  event icon listed for selection; A Letter icon 22 associated with a letter event branches from the ESP icon 20; another type of icon included in the illustrative example of a graphically depicted process is a Phone call icon 26 which graphically illustrates a phone call event in a communication process created by a programmer).
Since Rakow/Molander teaches a method of generating a sequence diagram based on related event icons, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to incorporate selecting different icons for different ones of the plurality of events from an event directory based on the event types, as taught by Kennedy, as the prior arts are in the same application field of event icons interface display, and Kennedy further teaches displaying event icon based on categories. By incorporating Kennedy into Rakow/Molander would expand the utility of Rakow/Molander by allowing easy access to the set of events which are used by the communication process programmer to construct or edit a graphically depicted communication process via drag and drop operations (Kennedy, Col 6 line 21-44).

As to dependent claims 5 and 14, the rejection of claim 4 is incorporated. Rakow/Molander does not teach the method of claim 4, wherein the different icons are selected from an event-specific event directory.
	Kennedy teaches:
the different icons are selected from an event-specific event directory (Fig. 2, Col 6 line 21-44, When a communication process programmer clicks upon one of the graphical event squares of the event pallet 4, the process editor retrieves an icon corresponding to the selected event type to be added to the graphically depicted communication process currently displayed in the edit window 8).
Since Rakow/Molander teaches a method of generating a sequence diagram based on related event icons, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to incorporate r selecting different icons for different ones of the plurality of events from an event directory based on the event types, as taught by Kennedy, as the prior arts are in the same application field of event icons interface display, and Kennedy further teaches displaying event icon based on categories. By incorporating Kennedy into Rakow/Molander would expand the utility of Rakow/Molander by allowing easy access to the set of events which are used by the communication process programmer to construct or edit a graphically depicted communication process via drag and drop operations (Kennedy, Col 6 line 21-44).

Claims 6, 15, and 20 are rejected under AIA  35 U.S.C §103 as being unpatentable over Rakow et al. (US 20070157076 A1, hereinafter Rakow) in view of Molander et al. (US 20050177790 A1, hereinafter Molander) in view of Kennedy et al. (US 5831611 A, hereinafter Kennedy) and in view of Aaltonen et al. (US 20060020904 A1, hereinafter Aaltonen).

As to dependent claims 6 and 15, the rejection of claim 4 is incorporated. Rakow/Molander/Kennedy does not teach the method of claim 4, further comprising: 
receiving an input to switch from a first icon set to a second icon set, wherein each of the first icon set and the second icon set targets a different domain with different, domain-specific visual cues; and 
transitioning the visual indications based on the second icon set.
Aaltonen teaches:
receiving an input to switch from a first icon set to a second icon set, wherein each of the first icon set and the second icon set targets a different domain with different, domain-specific visual cues (Fig. 22A-F, paragraph [0114], Clicking or acting on the pointer icon 2210 in FIG. 22A causes the expanded state 2220 to be displayed as shown in FIG. 22B; paragraph [0106],  icons 2202, 2203, 2204, 2205, 2206 and 2207 that generally correspond to, or are related to, categories of information; icons 2203 and 2204 corresponds to the first and the second icon set; 2203 corresponds to the Enviroment domain, and 2204 corresponds to the People domain, with the icon image as the visual cues); and 
transitioning the visual indications based on the second icon set (Fig. 22C, paragraph [0117], In FIG. 22C, the category icon 2204 is highlighted, and the reduced notification icon 2230 is highlighted, for example in a different color, hue or font, to inform the user that the contact is online).
Since Rakow/Molander/Kennedy teaches a method of generating a sequence diagram based on related event icons, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to incorporate receiving an input to switch from a first icon set to a second icon set, wherein each of the first icon set and the second icon set targets a different domain with different, domain-specific visual cues, and transitioning the visual indications based on the second icon set, as taught by Aaltonen, as the prior arts are in the same application field of event icons interface display, and Aaltonen further teaches displaying event icon based on categories. By incorporating Aaltonen into Rakow/Molander/Kennedy would expand the utility of Rakow/Molander/Kennedy by allowing to save screen space and enhance the wallpaper visibility in the idle mode of the device (Aaltonen, paragraph [0108]).

As to dependent claim 20, the rejection of claim 19 is incorporated. Rakow/Molander does not teach the non-transitory computer-readable storage device of claim 19, comprising further instructions, which when executed cause the at least one processor to: 
select different icons for different ones of the plurality of events from an event directory based on event type, the different icons selected from an event-specific event directory; 
receive input to switch from a first icon set to a second icon set, each of the first icon set and the second icon set targeting a different domain with different, domain-specific visual cues; and transition the visual indications based on the second icon set.
	Kennedy teaches:
selecting different icons for different ones of the plurality of events from an event directory based on the event types (Fig. 1, Col 4 line 60 –Col 5 line 39, the event pallet 4 is the event directory with  event icon listed for selection; A Letter icon 22 associated with a letter event branches from the ESP icon 20; another type of icon included in the illustrative example of a graphically depicted process is a Phone call icon 26 which graphically illustrates a phone call event in a communication process created by a programmer), the different icons are selected from an event-specific event directory (Fig. 2, Col 6 line 21-44, When a communication process programmer clicks upon one of the graphical event squares of the event pallet 4, the process editor retrieves an icon corresponding to the selected event type to be added to the graphically depicted communication process currently displayed in the edit window 8).
Since Rakow/Molander teaches a method of generating a sequence diagram based on related event icons, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to incorporate above as taught by Kennedy, as the prior arts are in the same application field of event icons interface display, and Kennedy further teaches displaying event icon based on categories. By incorporating Kennedy into Rakow/Molander would expand the utility of Rakow/Molander by allowing easy access to the set of events which are used by the communication process programmer to construct or edit a graphically depicted communication process via drag and drop operations (Kennedy, Col 6 line 21-44).
Rakow/Molander/Kennedy does not teach: 
receiving an input to switch from a first icon set to a second icon set, wherein each of the first icon set and the second icon set targets a different domain with different, domain-specific visual cues; and 
transitioning the visual indications based on the second icon set.
Aaltonen teaches:
receiving an input to switch from a first icon set to a second icon set, wherein each of the first icon set and the second icon set targets a different domain with different, domain-specific visual cues (Fig. 22A-F, paragraph [0114], Clicking or acting on the pointer icon 2210 in FIG. 22A causes the expanded state 2220 to be displayed as shown in FIG. 22B; paragraph [0106],  icons 2202, 2203, 2204, 2205, 2206 and 2207 that generally correspond to, or are related to, categories of information; icons 2203 and 2204 corresponds to the first and the second icon set; 2203 corresponds to the Enviroment domain, and 2204 corresponds to the People domain, with the icon image as the visual cues); and 
transitioning the visual indications based on the second icon set (Fig. 22C, paragraph [0117],  In FIG. 22C, the category icon 2204 is highlighted, and the reduced notification icon 2230 is highlighted, for example in a different color, hue or font, to inform the user that the contact is online).
Since Rakow/Molander/Kennedy teaches a device of generating a sequence diagram based on related event icons, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to incorporate receiving an input to switch from a first icon set to a second icon set, wherein each of the first icon set and the second icon set targets a different domain with different, domain-specific visual cues, and transitioning the visual indications based on the second icon set, as taught by Aaltonen, as the prior arts are in the same application field of event icons interface display, and Aaltonen further teaches displaying event icon based on categories. By incorporating Aaltonen into Rakow/Molander/Kennedy would expand the utility of Rakow/Molander/Kennedy by allowing to save screen space and enhance the wallpaper visibility in the idle mode of the device (Aaltonen, paragraph [0108]).

Claims 7-9 and 16-18 are rejected under AIA  35 U.S.C §103 as being unpatentable over Rakow et al. (US 20070157076 A1, hereinafter Rakow) in view of Molander et al. (US 20050177790 A1, hereinafter Molander) in view of Etgen et al. (US 20020154173 A1, hereinafter Etgen).

As to dependent claims 7 and 16, the rejection of claim 1 is incorporated. Rakow teaches the method of claim 1, further comprising the sequence diagram on a display (Fig. 4, the sequence diagram displayed).
Rakow/Molander does not teach: 
rendering at least a portion of the graph on a display; and 
presenting controls on the display to visually navigate within the graph.
	Etgen teaches:
rendering at least a portion of the graph on a display (Fig. 1, paragraph [0009], FIG. 1A shows a detail graph 120 of a portion C of the overview graph 110 shown in FIG. 1B); and 
presenting controls on the display to visually navigate within the graph (paragraph [0010], Such an interface allows a user to rewind, play, stop, fast forward etc. the data displayed in the window or view port, e.g. using corresponding buttons 140a, 140b, 140c 140d shown in FIG. 1A).
Since Rakow/Molander teaches a method of generating a sequence diagram based on related event icons, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to incorporate rendering at least a portion of the graph on a display, and presenting controls on the display to visually navigate within the graph, as taught by Etgen, as the prior arts are in the same application field of graphic user interface display, and Etgen further teaches enlarging a portion to see more detailed view. By incorporating Etgen into Rakow/Molander would expand the utility of Rakow/Molander by allowing the data may be viewed more precisely (Etgen, paragraph [0009]).


As to dependent claims 8 and 17, the rejection of claim 1 is incorporated. Rakow teaches the method of claim 1, further comprising the sequence diagram on a display (Fig. 4, the sequence diagram displayed).
Rakow/Molander does not teach:
identifying a region of interest within the graph; and highlighting the region of interest with a visual indicator.
	Etgen teaches:
identifying a region of interest within the graph; and highlighting the region of interest with a visual indicator (Fig. 1, paragraph [0009], FIG. 1A shows a detail graph 120 of a portion C of the overview graph 110 shown in FIG. 1B; portion C is the region of interest which is highlighted in graph 110).
Since Rakow/Molander teaches a method of generating a sequence diagram based on related event icons, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to incorporate identifying a region of interest within the graph; and highlighting the region of interest with a visual indicator, as taught by Etgen, as the prior arts are in the same application field of graphic user interface display, and Etgen further teaches enlarging a portion to see more detailed view. By incorporating Etgen into Rakow/Molander would expand the utility of Rakow/Molander by allowing the data may be viewed more precisely (Etgen, paragraph [0009]).


As to dependent claims 9 and 18, the rejection of claim 1 is incorporated. Rakow/Molander does not teach the method of claim 8, wherein the region of interest is identified based on at least one of an input, a profile, and/or data contained in a file associated with plurality of events.
	Etgen teaches:
the region of interest is identified based on at least one of an input, a profile, and/or data contained in a file associated with plurality of events (paragraph [0010], Such an interface allows a user to rewind, play, stop, fast forward etc. the data displayed in the window or view port, e.g. using corresponding buttons 140a, 140b, 140c 140d shown in FIG. 1A; a user input on one button 140a is the input to identify the region of interest).
Since Rakow/Molander teaches a method of generating a sequence diagram based on related event icons, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to incorporate the region of interest is identified based on at least one of an input, a profile, and/or data contained in a file associated with plurality of events, as taught by Etgen, as the prior arts are in the same application field of graphic user interface display, and Etgen further teaches enlarging a portion to see more detailed view. By incorporating Etgen into Rakow/Molander would expand the utility of Rakow/Molander by allowing the data may be viewed more precisely (Etgen, paragraph [0009]).

Response to Arguments
	The Examiner acknowledges the Applicant’s amendments to claims 1, 3, 10, 12, and 19.
	Regarding amended claims, applicant’s prior art argument has been fully considered but are moot in view of the new grounds of rejection presented above.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QI WAN whose telephone number is (571)272-6445.  The examiner can normally be reached on Work from 7am-4:30pm Monday to Thursday, 1st Friday 7am-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached on 571-272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Q.W./

/JENNIFER N WELCH/Supervisory Patent Examiner, Art Unit 2143